Law Offices Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania19103-7098 (215) 564-8000 June 16, 2010 VIA EDGAR TRANSMISSION Christina DiAngelo U.S. Securities and Exchange Commission Division of Investment Management Office of Chief Accountant treet, N.E. Washington, DC 20549 Re: Delaware VIP Trust Registration Statement on Form N-14 1933 Act Registration No. 333-167201 Delaware Group Equity Funds IV Registration Statement on Form N-14 1933 Act Registration No. 333-167343 Dear Ms. DiAngelo: On behalf of Delaware VIP Trust and Delaware Group Equity Funds IV, attached is a memorandum providing the accounting survivor analysis requested by the Staff in connection with: (1) the Registration Statement on Form N-14 filed by Delaware VIP Trust on May 28, 2010 pursuant to Rule 488 under the Securities Act of 1933, as amended, and (2) the Registration Statement on Form N-14 filed by Delaware Group Equity Funds IV on June 4, 2010 pursuant to Rule 488 under the Securities Act of 1933, as amended. If you have any questions or comments regarding the Delaware VIP filing, please contact Lex Smith at (215) 564-8554, regarding the Delaware Group Equity Funds IV call me at (215) 564-8080, or in our absence, please call Ken Greenberg at (215) 564-8149. Sincerely, /s/ Gino E. Malaspina Gino E. Malaspina
